Registration No. 333-163509 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 ON FORM S-8 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STANLEY BLACK & DECKER, INC. (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation or Organization) 1000 Stanley Drive New Britain, Connecticut 06053 (Address of Principal Executive Offices Including Zip Code) 06-0548860 (I.R.S. Employer Identification No.) The Black & Decker 2003 Stock Option Plan The Black & Decker 1996 Stock Option Plan The Black & Decker 1992 Stock Option Plan The Black & Decker 2008 Restricted Stock Plan The Black & Decker 1995 Stock Option Plan for Non-Employee Directors Non-Employee Directors Stock Plan (Full Title of the Plans) Bruce H. Beatt, Esquire The Stanley Works 1000 Stanley Drive New Britain, Connecticut 06053 (Name and Address of Agent For Service) 860-225-5111 (Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. (Check one): Large accelerated filer : Accelerated filer G Non-accelerated filer G (Do not check if a smaller reporting company) Smaller reporting companyG CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(2) Common Stock, par value $2.50 per share (and associated Series A Junior Participating Preferred Stock purchase rights) N/A N/A N/A The Black & Decker 2003 Stock OptionPlan 3,832,111(3) N/A N/A N/A The Black & Decker 1996 Stock Option Plan 741,659(4) N/A N/A N/A The Black & Decker 1992 Stock Option Plan 875(5) N/A N/A N/A The Black & Decker 2008 Restricted StockPlan 147,700(6) N/A N/A N/A The Non-Employee Directors Stock Plan 136,942(7) N/A N/A N/A The Black & Decker 1995 Stock Option Plan for Non-Employee Directors 13,333(8) N/A N/A N/A Total 4,872,620 N/A N/A N/A (1) Pursuant to Rule 416 under the Securities Act of 1933 (the “Securities Act”), this Registration Statement also covers such additional shares of Common Stock, par value $2.50 per share (the “Common Stock”), of The Stanley Works (the “Company”) as may become issuable pursuant to the anti-dilution provisions of TheStanley Works 2009 Long-Term Incentive Plan. (2) Not applicable.All filing fees payable in connection with the registration of these securities were already paid in connection with the filing of our Registration Statement on Form S-4 on December 4, 2009, as amended by Amendment No. 1 filed on January 15, 2010 and Amendment No 2. filed on February 2, 2010.Accordingly, no additional filing fee is required.See “Explanatory Note”. (3) Represents3,832,111 shares of Common Stock issuable under outstanding stock options granted under the The Black & Decker 2003 Stock OptionPlan, which were assumed in connection with the Merger (as defined below) involving the Registrant and Black & Decker Corporation. (4) Represents 741,659 shares of Common Stock issuable under outstanding stock options granted under the The Black & Decker 1996 Stock Option Plan, which were assumed in connection with the Merger involving the Registrant and Black & Decker Corporation. (5) Represents875 shares of Common Stock issuable under outstanding stock options granted under the The Black & Decker 1992 Stock Option Plan, which were assumed in connection with the Merger involving the Registrant and Black & Decker Corporation. (6) Represents147,700 shares of Common Stock issuable under outstanding awards granted under the The Black & Decker 2008 Restricted Stock Plan, which were assumed in connection with the Merger involving the Registrant and Black & Decker Corporation. (7) Represents136,942 shares of Common Stock issuable under outstanding awards granted under the Non-Employee Directors Stock Plan, which were assumed in connection with the Merger involving the Registrant and Black & Decker Corporation. (8) Represents13,333 shares of Common Stock issuable under outstanding stock options granted under the The Black & Decker 1995 Stock Option Plan for Non-Employee Directors, which were assumed in connection with the Merger involving the Registrant and Black & Decker Corporation. Table of Contents TABLE OF CONTENTS PART I 4 PART II 4 ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE 4 ITEM 4. DESCRIPTION OF SECURITIES 5 ITEM 5. INTERESTS OF NAMED EXPERTS AND COUNSEL 5 ITEM 6. INDEMNIFICATION OF DIRECTORS AND OFFICERS 5 ITEM 7. EXEMPTION FROM REGISTRATION CLAIMED 6 ITEM 8. EXHIBITS 6 ITEM 9. UNDERTAKINGS 6 SIGNATURES 8 EXHIBIT INDEX 10 EX-4.7 EX-4.8 EX-4.9 EX-4.10 EX-4.11 EX-4.12 EX-5.1 EX-23.1 EX-23.2 EX-24.1 2 Table of Contents EXPLANATORY NOTE Stanley Black&Decker, Inc. (formerly The Stanley Works, and herein referenced as “Stanley” or the “Registrant”) hereby amends its Registration Statement on Form S−4 (Registration No. 333-163509), as amended by Amendment No. 1 filed on January 15, 2010 and Amendment No. 2 filed on February 2, 2010, which was declared effective on February 3, 2010 (the “Form S−4”), by filing this Post−Effective Amendment on Form S-8 relating to 4,872,620 shares of Stanley Common Stock issuable upon the exercise of options and awards granted pursuant to the terms of the Black & Decker 2003 Stock Option Plan, the Black & Decker 1996 Stock Option Plan, the Black & Decker 1992 Stock Option Plan, the Black & Decker 1995 Stock Option Plan for Non-Employee Directors, the Black & Decker 2008 Restricted Stock Plan and the Non-Employee Directors Stock Plan. All such shares were previously registered on the Form S−4 but will be subject to issuance pursuant to this Post-Effective Amendment. On November 2, 2009, Stanley, a Connecticut corporation, the Black & Decker Corporation, a Maryland corporation (“Black & Decker”)and Blue Jay Acquisition Corp., a Maryland corporation, a wholly owned subsidiary of the Registrant (“Merger Sub”), entered into an Agreement and Plan of Merger (the “Agreement”).Pursuant to the Agreement Merger Sub merged with and into Black & Decker (the “Merger”) on March12, 2010, and as a result of the Merger Black & Decker became a wholly owned subsidiary of Stanley. At the effective time of the Merger, each outstanding share (other than shares owned by Black & Decker, Merger Sub or Stanley) of common stock, par value $0.50 per share, of Black & Decker (“Black & Decker Common Stock”) converted into the right to receive 1.275 shares of Stanley Common Stock, plus cash in lieu of fractional shares. In addition, at the effective time of the Merger, each outstanding option issued pursuant to any of the Black & Decker 2003 Stock Option Plan, the Black & Decker 1996 Stock Option Plan, the Black & Decker 1992 Stock Option Plan and the Black & Decker 1995 Stock Option Plan for Non-Employee Directors (each such option, a “Black & Decker Stock Option”), whether vested or unvested, converted into an option to acquire, on the same terms and conditions as were applicable under such Black & Decker Stock Option, the number of shares of Stanley Common Stock (rounded down to the nearest whole share) determined by multiplying the number of shares of Black & Decker Common Stock subject to such Black & Decker Stock Option by the exchange ratio of 1.275. The exercise price for each such converted Black & Decker Stock Option was set at a price per share of Stanley Common Stock, rounded up to the nearest whole cent, equal to (A) the per share exercise price for the shares of Black & Decker Common Stock otherwise purchasable pursuant to such Black & Decker Stock Option divided by (B) the exchange ratio of 1.275, (each, as so adjusted, an “Adjusted Option”).
